TO
                        O
                              1
                  >     o
                        X
                  in
                  H     N)
                  HH

                  '/,   o
                        oo

                  H     O
                  w     >
                        |2
                  £
                  C/3
                        H
                        O
                  ^P    r-1
                  oo
                  ^j    H
                  *~^
                        >
                        a
                        o
                        z




 H nj o      r-
 m S o m
       Tl O
 m     Fn-<
co m 5 g
m o ~ o
m cj! c ^
o            >
O
        .    O
       H     O
       DO
-<     O     H
       %"<
       —3k



       ro
-vl    O
en     en
oo     M
oo     CD




 i::

 H